*517
ORDER

PER CURIAM.
Dierberg’s Markets, Inc. appeals from the award of the Labor and Industrial Relations Commission awarding compensation to Warren Bush for an injury sustained during the scope and course of his employment.
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential or jurisprudential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the award pursuant to Rule 84.16(b).